UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6305



TERRENCE BERNARD PERRY,

                                           Petitioner - Appellant,

          versus


TONY STAMEY,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-01-1042-1)


Submitted:   May 15, 2003                   Decided:   May 22, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Terrence Bernard Perry, Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terrence Bernard Perry, a state prisoner, seeks to appeal the

district    court’s   order   accepting    the    recommendation      of    the

magistrate judge and denying relief on his petition filed under 28

U.S.C. § 2254 (2000).     This court may only grant a certificate of

appealability if the appellant makes a substantial showing of the

denial of a constitutional right.       28 U.S.C. § 2253(c)(2) (2000).

When, as here, a district court dismisses a habeas petition on

procedural grounds, a certificate of appealability will not issue

unless the petitioner can demonstrate both “(1) ‘that jurists of

reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’” Rose v. Lee, 252 F.3d

676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)), cert. denied, 534 U.S. 941 (2001).             We have independently

reviewed the record and conclude that Perry has not made the

requisite     showing.   Accordingly,     we     deny     a   certificate   of

appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                    DISMISSED


                                    2